IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-63,222-07 & -08


EX PARTE HUMBERTO URIBE, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 866472 & 889123 IN THE 262ND DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts
of aggravated sexual assault and sentenced to imprisonment for seventy-five years and one day on
each count. The Fourteenth Court of Appeals affirmed his convictions. Uribe v. State, Nos. 14-02-00097-CR & 14-02-00098-CR (Tex. App.-Houston [14th Dist.], pet. ref'd). 
	Applicant contends that he is actually innocent, that he was denied due process and a fair and
impartial jury, and that the indictments are defective. On April 6, 2011, we remanded these
applications and directed the trial court to hold a live evidentiary hearing and make findings of fact
and conclusions of law on Applicant's actual innocence claim. After holding a hearing, the trial court
made findings and concluded that Applicant had not established that he is actually innocent. It
recommended that we deny this claim. We agree that Applicant's claim is without merit.
Accordingly, it is denied. His remaining claims are dismissed. Tex. Code Crim. Proc. art. 11.07,
§ 4.
Filed: November 9, 2011
Do not publish